977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert A. LEVY, Plaintiff-Appellant,v.VETERANS ADMINISTRATION;  James D. Wear, Defendants-Appellees.
No. 92-1133.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-91-1941-K;  Frank A. Kaufman, Senior District Judge.
Albert A. Levy, appellant pro se.
Richard Douglas Bennett, U.S. Atty., Donna Carol Sanger, Office of the U.S. Atty., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Albert A. Levy appeals from the district court's order denying, without prejudice, Levy's application for service connected disability for failure to exhaust administrative remedies.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Levy v. Veterans Admin., No. CA-91-1941-K (D.Md. Nov. 3, 1991).   We deny Levy's motion for appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.